Exhibit 10.6
 
WARRANT
 
THIS WARRANT ("WARRANT") AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED, OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE PLEDGED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.




Company:
Shares of Warrant Stock:
Class of Shares:
Exchange Price:
Issue Date:
Expiration Date:
ISC8 INC., a Delaware corporation (OTC: ISCI, the “Company”)
[__,___]
Common Stock, $0.01 par value per share
$0.001 per share
____, 2013
September 30, 2013

                                           
THIS WARRANT CERTIFIES THAT for value received in connection with its purchase
of that certain subordinated convertible promissory note of the Company dated
July ___, 2013, _________________ or its registered assigns (hereinafter called
the “Holder”) is entitled to purchase from ISC8 Inc., the above referenced
number of fully paid and non-assessable shares (the “Warrant Stock”) of common
stock of the Company (the “Common Stock”), at the Exchange Price per Share
referenced above; the Number of Shares of Warrant Stock referenced above, which
are purchasable upon exercise of this Warrant are subject to proportional
adjustment from time to time as described herein.


Section 1                      Term, Price, Exercise and Exchange of Warrant.
 
1.1           Term of Warrant.  This Warrant shall be exercisable or
exchangeable from the Issue Date until the Expiration Date.
 
1.2           Exchange Price.  The price per share at which the Warrant Stock is
issuable upon Exercise or Exchange of this Warrant shall be $0.001, subject to
Section 1.3 (a) hereof and subject to adjustment from time to time as set forth
herein (the “Exchange Price”).
 
1.3           Exercise of Warrant; Exchange of Warrant.
 
(a)           This Warrant may be Exercised (as defined below) in whole or in
part, upon surrender to the Company at its then principal offices in the United
States of this Warrant, together with the form of election to Exchange or
Exercise attached hereto as Exhibit A (the “Election”) duly completed and
executed, and upon payment to the Company of the Exchange Price for the number
of shares of Warrant Stock in respect of which this Warrant is then being
exercised (an “Exercise”).  In whole or in part in lieu of an Exercise, Holder
may exchange this Warrant by indicating so in the Election and proceeding in
accordance with the remainder of this Section 1.3 (an “Exchange”).
 
(b)           Upon an Exchange, the Holder shall receive Warrant Stock such
that, without the payment of any funds, the Holder shall surrender this Warrant
in exchange for the number of shares of Warrant Stock equal to “X” (as defined
below), computed using the following formula:


 
-1-

--------------------------------------------------------------------------------

 


Y * (A-B)
X   =   _______________
 
    A
Where


X    =              the number of shares of Warrant Stock to be issued to Holder
Y    =              the number of shares of Warrant Stock to be exchanged
under this Warrant
A    =              the Fair Market Value of one share of Warrant Stock
B    =              the Exchange Price (as adjusted to the date of such
calculations)
*     =              multiplied by


(c)           For purposes of this Warrant, the “Fair Market Value” of one share
of Warrant Stock shall be (i) if the Common Stock is or becomes listed on a
national stock exchange or is quoted on the Nasdaq Global Select Market or
Nasdaq Global Market, the average closing sale price reported on such exchange
or market during the five consecutive trading days prior to the date on which
Holder delivers its Election to the Company, or (ii) if the Common Stock is
traded over-the-counter, the highest closing bid price reported for the Common
Stock during the trading day on which Holder delivers its Election to the
Company, and if there has been no such reported bid price for such day, the next
prior day(s) until the first such reported bid price.  If the Common Stock is
not traded as contemplated in clauses (i) or (ii), above, the Fair Market Value
of the Warrant Stock shall be the price per share which the Company could obtain
from a willing buyer for shares of Common Stock sold by the Company from its
authorized but unissued shares, as the Board of Directors of the Company
(“Board”) shall determine in its reasonable good faith judgment, but in no event
less than the price at which qualified employee stock options issued at such
time are exercisable. In the event that Holder elects to convert the Warrant
Stock through Exchange in connection with a transaction in which the Warrant
Stock is converted into or exchanged for another security, Holder may effect a
Exchange directly into such other security.
 
(d)           Upon surrender of this Warrant, and the duly completed and
executed Election, and payment of the Exchange Price or conversion of this
Warrant through Exchange, the Company shall issue and deliver within 3 business
days to the Holder or such other person as the Holder may designate in writing a
certificate or certificates for the number of shares of Warrant Stock issuable
pursuant to the terms of this Warrant upon Exercise or Exchange.  Such
certificate or certificates shall be deemed to have been issued and any person
so designated to be named therein shall be deemed to have become a holder of
record of such Warrant Stock as of the date of the surrender of this Warrant,
and the duly completed and executed Election, and payment of the Exchange Price
in the case of an Exercise or conversion of this Warrant through Exchange;
provided, that if the date of surrender of this Warrant and payment of the
Exchange Price is not a business day, the certificates for the Warrant Stock
shall be deemed to have been issued as of the next business day (whether before
or after the Expiration Date).  If this Warrant is exchanged or exercised in
part, a new warrant of the same tenor and for the number of shares of Warrant
Stock not exchanged or exercised shall be executed by the Company and delivered
to Holder.
 
1.4           Fractional Interests.  The Company shall not be required to issue
fractions of shares of Warrant Stock upon the Exercise or Exchange of this
Warrant.  If any fraction of a share of Warrant Stock would be issuable upon the
exchange of this Warrant (or any portion thereof), the Company shall purchase
such fraction for an amount in cash equal to the Fair Market Value of the
Warrant Stock.
 
1.5           Automatic Conversion on Expiration Date.  In the event that, on
the Expiration Date, the Fair Market Value of one share of Common Stock (or
other security issuable upon the Exercise or Exchange hereof) as determined in
accordance with Section 1.3(c) is greater than the Exchange Price in effect on
such date, then this Warrant shall automatically be deemed on and as of such
date to be converted pursuant to Section 1.3 as to all Warrant Stock (or such
other securities) for which it shall not previously have been Exercised or
Exchanged, and the Company shall promptly deliver a certificate representing the
Warrant Stock (or such other securities) issued upon such conversion to the
Holder.


 
-2-

--------------------------------------------------------------------------------

 
 
1.6           Treatment of Warrant Upon Acquisition of Company.
 
(a)           “Acquisition”.  For the purpose of this Warrant, “Acquisition”
means any sale or other disposition of all or substantially all of the assets of
the Company in whatever form, or any reorganization, consolidation, or merger of
the Company (whether in a single transaction or multiple related transactions)
where the holders of the Company’s securities before the transaction
beneficially own less than 50% of the outstanding voting securities of the
surviving entity after the transaction(s).
 
(b)           Treatment of Warrant at Acquisition.  Upon the closing of any
Acquisition, the successor entity (if applicable in such Acquisition) shall, as
condition to such Acquisition, either: (i) assume the obligations of this
Warrant, and this Warrant shall be exercisable for the same securities as would
be payable for the Warrant Stock issuable upon exchange of the unexchanged
portion of this Warrant as if such Warrant Stock were outstanding on the record
date for the Acquisition (and the Warrant Price and/or number of shares of
Warrant Stock shall be adjusted accordingly) or (ii) purchase this Warrant at
its “Fair Value” (as described in clause (c) below, the “Purchase Price”).
 
(c)           Purchase at Fair Value.
 
For purposes of this Warrant, “Fair Value” shall mean that value determined by
the parties using a European Black-Scholes Option-Pricing Model (the
“Black-Scholes Calculation”) with the following assumptions: (A) a risk-free
interest rate equal to the risk-free interest rate at the time of the closing of
the Acquisition (or as close thereto as practicable), (B) a contractual life of
the Warrant equal to the remaining term of this Warrant as of the date of the
announcement of the Acquisition, (C) an annual dividend yield equal to dividends
declared on the underlying Warrant Stock (including securities into which the
Warrant Stock may be convertible) during the term of this Warrant (calculated on
an annual basis), and (D) a volatility factor of the expected market price of
the Company’s Common Stock comprised of: (1) if the Company is publicly traded
on a national securities exchange or is quoted on the Nasdaq Global Select
Market or Nasdaq Global Market, its volatility over the one year period ending
on the day prior to the announcement of the Acquisition, (2) if the Common Stock
is traded over-the-counter, its volatility over the one year period ending on
the day prior to the announcement of the Acquisition, or (3) if the Company is a
non-public company, the volatility, over the one year period prior to the
Acquisition, of an average of publicly-traded companies in the same or similar
industry to the Company with such companies having similar revenues.  The
Purchase Price determined in accordance with the above shall be paid upon the
initial closing of the Acquisition and shall not be subject to any
post-Acquisition closing contingencies or adjustments; provided, however, the
parties may take such post-Acquisition closing contingencies or adjustments into
account in determining the Purchase Price, and if the parties take any
post-Acquisition closing contingencies or adjustments into account, then upon
the partial or complete removal of those post-Acquisition closing contingencies
or adjustments, a new Black-Scholes Calculation would be made using all of the
same inputs except for the value of the Company’s Common Stock (as determined
under subclause (D)), and any increase in Fair Value (and, correspondingly,
Purchase Price), including, without limitation, as a result of any earn-out or
escrowed consideration, would be paid in full to Holder immediately after those
post-Acquisition closing contingencies or adjustments can be determined or
achieved.


 
-3-

--------------------------------------------------------------------------------

 


Section 2.                      Exchange and Transfer of Warrant.
 
(a)           This Warrant may be transferred, in whole or in part, without
restriction, subject to (i) Holder’s compliance with applicable securities laws
and delivery of an opinion of competent counsel as to the same, if so requested
by the Company, and (ii) the transferee holder of the new Warrant assuming in
writing the obligations of the Holder set forth in this Warrant. Notwithstanding
and without the necessity of delivering an opinion of counsel, Holder may at any
time transfer this Warrant in whole or in part to any affiliate.  By its
acceptance of this Warrant, each such affiliate transferee will be deemed to
have made to the Company each of the representations and warranties set forth in
Section 7 hereof and agrees to be bound by all of the terms and conditions of
this Warrant as if the original Holder hereof.  A transfer may be registered
with the Company by submission to it of this Warrant, together with the
Assignment Form attached hereto as Exhibit B duly completed and executed.  After
the Company’s receipt of this Warrant and the Assignment Form so completed and
executed, the Company will issue and deliver to the transferee a new warrant
(representing the portion of this Warrant so transferred) at the same Exchange
Price per share and otherwise having the same terms and provisions as this
Warrant, which the Company will register in the new holder’s name.  In the event
of a partial transfer of this Warrant, the Company shall concurrently issue and
deliver to the transferring holder a new warrant that entitles the transferring
holder to purchase the balance of this Warrant not so transferred and that
otherwise is upon the same terms and conditions as this Warrant.  Upon the due
delivery of this Warrant for transfer, the transferee holder shall be deemed for
all purposes to have become the holder of the new warrant issued for the portion
of this Warrant so transferred, effective immediately prior to the close of
business on the date of such delivery, irrespective of the date of actual
delivery of the new warrant representing the portion of this Warrant so
transferred.
 
(b)           In the event of the loss, theft or destruction of this Warrant,
the Company shall execute and deliver an identical new warrant to the Holder in
substitution therefor upon the Company’s receipt of (i) evidence reasonably
satisfactory to the Company of such event and (ii) if requested by the Company,
an indemnity agreement reasonably satisfactory in form and substance to the
Company.  In the event of the mutilation of or other damage to the Warrant, the
Company shall execute and deliver an identical new warrant to the Holder in
substitution therefor upon the Company’s receipt of the mutilated or damaged
warrant.
 
(c)           The Company shall pay all reasonable costs and expenses incurred
in connection with the Exchange, Exercise, transfer or replacement of this
Warrant, including, without limitation, the costs of preparation, execution and
delivery of a new warrant and of share certificates representing all Warrant
Stock.
 
Section 3.                      Certain Covenants.


(a)           The Company shall at all times reserve for issuance and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of providing for the exchange of this Warrant, such number of shares of
Common Stock as shall from time to time be sufficient therefor.
 
(b)           The Company will not, by amendment or restatement of its
Certificate of Incorporation or Bylaws or through reorganization, consolidation,
merger, amalgamation, sale of assets or otherwise, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant.  Without limiting
the foregoing, the Company will not increase the par value of any Warrant Stock
receivable upon the exchange of this Warrant above the amount payable therefor
upon such exchange.
 
(c)           So long as Holder holds this Warrant, the Company shall deliver to
Holder such reports as it provides to its stockholders generally, as and when
delivered to such stockholders. Notwithstanding the foregoing, the Company shall
provide Holder quarterly and annual financial statements upon request, if such
statements are not publicly available.  The parties shall not treat the Warrant
or the Warrant Stock as being granted or issued as property transferred in
connection with the performance of services or otherwise as compensation for
services rendered.


 
-4-

--------------------------------------------------------------------------------

 


Section 4.
Adjustments to Exchange Price and Number of Shares of Warrant Stock.



4.1           Adjustments.  The Exchange Price shall be subject to adjustment
from time to time in accordance with this Section 4.  Upon each adjustment of
the Exchange Price pursuant to this Section 4, the Holder shall thereafter be
entitled to acquire upon exchange, at the Exchange Price resulting from such
adjustment, the number of shares of Warrant Stock obtainable by multiplying the
Exchange Price in effect immediately prior to such adjustment by the number of
shares of Warrant Stock acquirable immediately prior to such adjustment and
dividing the product thereof by the new Exchange Price resulting from such
adjustment.
 
4.2           Subdivisions, Combinations and Stock Dividends.  If the Company
shall at any time subdivide by split-up or otherwise, its outstanding Common
Stock into a greater number of shares, or issue additional Common Stock as a
dividend or otherwise with respect to any Common Stock, the Exchange Price in
effect immediately prior to such subdivision or share dividend shall be
proportionately reduced and the number of shares acquirable upon Exercise or
Exchange hereunder shall be proportionately increased. Conversely, in case the
outstanding Common Stock of the Company shall be combined into a smaller number
of shares, the Exchange Price in effect immediately prior to such combination
shall be proportionately increased.


4.3           Reclassification, Exchange, Substitutions, Etc. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exchange or
exercise of this Warrant, Holder shall be entitled to receive and the Company
shall promptly issue an amended warrant for the number and kind of securities
and property that Holder would have received for the Warrant Stock if this
Warrant had been Exercised or Exchanged immediately before such
reclassification, exchange, substitution, or other event.  The amendment to this
Warrant shall provide for adjustments (as determined in good faith by the Board)
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 4.3, without limitation, adjustments to the Warrant
Price and to the number of securities or property issuable upon Exercise or
Exchange of the new Warrant.  The provisions of this Section 4.3 shall similarly
apply to successive reclassifications, exchanges, substitutions, or other
similar events.


4.4.           Notices of Record Date, Etc.  In the event that the Company
shall:


(1) declare or propose to declare any dividend upon its Common Stock, whether
payable in cash, property, stock or other securities and whether or not a
regular cash dividend, or


(2)  offer for sale any additional shares of any class or series of the
Company’s stock or securities exchangeable for or convertible into such stock in
any transaction that would give rise (regardless of waivers thereof) to
pre-emptive rights of any class or series of stockholders, or


(3)  effect or approve (by stockholder vote or otherwise) any reclassification,
exchange, substitution or recapitalization of the capital stock of the Company,
including any subdivision or combination of its outstanding capital stock, or
consolidation or merger of the Company with, or sale of all or substantially all
of its assets to, another corporation, or to liquidate, dissolve or wind up
(including an assignment for the benefit of creditors), or


(4)  offer holders of registration rights the opportunity to participate in any
public offering of the Company’s securities,


then, in connection with such event, the Company shall give to Holder:


          (i) at least ten (10) days prior written notice of the date on which
the books of the Company shall close or a record shall be taken for such a
dividend or offer in respect of the matters referred to in (1) or (2) above;


          (ii) in the case of the matters referred to in (3) above, at least ten
(10) days prior written notice of the date when the same shall take place; and



 
-5-

--------------------------------------------------------------------------------

 


(iii)  in the case of the matter referred to in (4) above, the same notice as is
given or required to be given to the holders of such registration rights.  If,
within thirty (30) days after the Company has given any such notice to Holder,
the Company receives a written request from Holder to register any of its
Warrant Stock (a “Registration Request”), the Company shall use its best efforts
to cause such Warrant Stock to be included in the securities to be covered by
the registration statement proposed to be filed by the Company.  A Registration
Request shall include the intended method of disposition of the Warrant Stock
and the Warrant Stock shall be included in the proposed registration statement
to the extent required to permit the sale or other disposition by Holder in
accordance with the Registration Request. Notwithstanding the foregoing, the
Company shall not have any obligation to register any Warrant Stock under this
Section 4.4(4)(iii) if doing so would conflict with the Priority Registration
Rights (as defined below).  The registration rights granted herein shall
terminate at such time as all of the Warrant Stock held by Holder may be sold
pursuant to Rule 144 under the Securities Act during any ninety (90) day
period.  Holder hereby acknowledges that its registration rights herein are
junior and subordinated in all respects to the Priority Registration
Rights.  “Priority Registration Rights” means the rights and obligations of the
parties under Section 3 of that certain Stockholders Agreement dated December
23, 2010 among the Company, Costa Brava Partnership III, LP and The Griffin
Fund, LP.


Such notice in accordance with the foregoing clause (1) shall also specify, in
the case of any such dividend, the date on which the holders of capital stock
shall be entitled thereto and the terms of such dividend, and such notice in
accordance with clause (2) shall also specify the date on which the holders of
capital stock shall be entitled to exchange their capital stock for securities
or other property deliverable upon such reorganization, reclassification,
exchange, substitution, consolidation, merger or sale, as the case may be, and
the terms of such exchange. Each such written notice shall be given by first
class mail, postage prepaid, addressed to the holder of this Warrant at the
address of Holder.


4.5           Adjustment by Board.  If any event occurs as to which, in the
opinion of the Board, the provisions of this Section 4 are not strictly
applicable or if strictly applicable would not fairly protect the rights of the
Holder in accordance with the essential intent and principles of such
provisions, then the Board shall make an adjustment in the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such rights, but in no event shall any adjustment have the effect of
increasing the Exchange Price as otherwise determined pursuant to any of the
provisions of this Section 4, except in the case of a combination of shares of a
type contemplated in Section 4.2 and then in no event to an amount larger than
the Exchange Price as adjusted pursuant to Section 4.2.


4.6           Officers’ Statement as to Adjustments.  Whenever the Exchange
Price and/or number of shares of Warrant Stock subject to the Warrant is
required to be adjusted as provided in this Section 4, the Company shall
forthwith file at its principal office with a copy to the Holder notice parties
set forth in Section 9 hereof a statement, signed by the Chief Executive Officer
or Chief Financial Officer of the Company, showing in reasonable detail the
facts requiring such adjustment, the Exchange Price and number of issuable
shares that will be effective after such adjustment; provided, however, such
statement shall not be required to the extent the information otherwise required
by this Section 4.6 is available through the Company’s current reports filed
with the Securities and Exchange Commission.


4.7           Issue of Securities other than Common Stock.  In the event that at
any time, as a result of any adjustment made pursuant to this Section 4, Holder
thereafter shall become entitled to receive any securities of the Company, other
than Common Stock, the number of such other shares so receivable upon Exercise
or Exchange of this Warrant shall be subject to adjustment from time to time in
a manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Stock contained in this Section 4.


Section 5.                      Rights and Obligations of the Warrant Holder.


Except as otherwise specified in this Warrant, this Warrant shall not entitle
the Holder to any rights of a holder of Common Stock in the Company until such
time as this Warrant is exchanged or exercised.




 
-6-

--------------------------------------------------------------------------------

 


Section 6.                      Representations, Warranties and Covenants of the
Company.  The Company represents and warrants to, and covenants with, Holder
that:


6.1           Corporate Power; Authorization.  The Company has all requisite
corporate power and has taken all requisite corporate action to execute and
deliver this Warrant, to sell and issue the Warrant and Warrant Stock and to
carry out and perform all of its obligations hereunder. This Warrant has been
duly authorized, executed and delivered on behalf of the Company by the person
executing this Warrant and constitutes the valid and binding agreement of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization or similar laws relating to or
affecting the enforcement of creditors' rights generally and (ii) as limited by
equitable principles generally.


6.2           Validity of Securities.  The issuance and delivery of the Warrant
is not subject to preemptive or any similar rights of the stockholders of the
Company (which have not been duly waived) or any liens or encumbrances except
for restrictions on transfer provided for herein or under applicable federal and
state securities laws; and when the Warrant Stock is issued upon Exercise or
Exchange in accordance with the terms hereof, and this Warrant is converted into
Warrant Stock, such securities will be, at each such issuance, validly issued,
fully paid and nonassessable, in compliance with all applicable securities laws
and free of any liens or encumbrances except for restrictions on transfer
provided for herein or under applicable federal and state securities laws.
 


6.3           No Conflict. The execution and delivery of this Warrant do not,
and the consummation of the transactions contemplated hereby will not, conflict
with, or result in any violation of, or default (with or without notice or lapse
of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit, under, any
provision of the Certificate of Incorporation or Bylaws of the Company or any
mortgage, indenture, lease or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company, its properties or assets, in each case,
the effect of which would have a material adverse effect on the Company or
materially impair or restrict its power to perform its obligations as
contemplated hereby.


6.4           Governmental and other Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority or other person or entity is required on
the part of the Company in connection with the issuance, sale and delivery of
the Warrant and the Warrant Stock, except such filings as shall have been made
prior to and shall be effective on and as of the date hereof. All stockholder
consents required in connection with issuance of the Warrant and Warrant Stock
have either been obtained by Borrower or no such consents are required.


6.5           Exempt from Registration. Assuming the accuracy of the
representations and warranties of Holder in Section 7 hereof, the offer, sale
and issuance of the Warrant and the Warrant Stock will be exempt from the
registration requirements of the Securities Act pursuant to 506 of Regulation D
under the Securities Act and from the registration and qualification
requirements of applicable state securities laws.  Neither the Company nor any
agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of Securities to any
person or persons so as to bring the sale of such shares of Warrant Stock by the
Company within the registration provisions of the Securities Act.


6.6           Reporting Obligations. Borrower is and will remain subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act and (i) has
filed and will file all required reports under Section 13 or 15(d) of the
Exchange Act, as applicable,  other than Form 8-K reports. Without limiting the
foregoing, if the Company ceases to timely file periodic reports under the
Exchange Act, the Company shall from time to time promptly provide a copy of its
most recent annual, quarterly and other interim reports to Holder.


6.7           Non-Public Information. To the extent the Company provides any
material nonpublic information to Holder, the Company shall cease doing so
during any period requested by Holder. To the extent required, the Company will
publicly disclose the terms of this Agreement on Form 8-K under the Exchange Act
(including it as an exhibit thereto if it deems it required under applicable
law) promptly following the date hereof.
 
 
-7-

--------------------------------------------------------------------------------

 


6.8           Legends.  The Company shall remove any restrictive securities
legends on Warrant Stock resulting from Exercise or Exchange of the Warrant as
soon as permitted by applicable law.


Section 7.                      Representations and Warranties of
Holder.  Holder hereby represents and warrants to the Company as of the Closing
Date as follows:


7.1           Investment Experience.  Holder is an “accredited investor” within
the meaning of Rule 501 under the Securities Act, and was not organized for the
specific purpose of acquiring the Securities.  Holder is aware of the Company's
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Securities.  Holder has such business and financial experience as is required to
give it the capacity to protect its own interests in connection with the
purchase of the Securities.


7.2           Investment Intent.  Holder is purchasing the Warrant for
investment for its own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act.  Holder understands that the Warrant has not been registered under the
Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of Holder's investment intent as
expressed herein.


7.3           Authorization.  Holder has all requisite power and has taken all
requisite action required of it to carry out and perform all of its obligations
hereunder.  The execution and delivery of this Warrant has been duly authorized,
executed and delivered on behalf of Holder and constitutes the valid and binding
agreement of Holder, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors' rights generally and (ii)
as limited by equitable principles generally. The consummation of the
transactions contemplated herein and the fulfillment of the terms herein will
not result in a breach of any of the terms or provisions of Holder's
constitutional documents or instruments.


Section 8.                      Restricted Stock Legend.


This Warrant and the Warrant Stock have not been registered under any securities
laws.  Accordingly, any share certificates issued pursuant to the Exercise or
Exchange of this Warrant shall (until receipt of an opinion of counsel in
customary form that such legend is no longer necessary) bear the following
legend:


THIS WARRANT AND THE WARRANT STOCK ISSUABLE UPON EXERCISE OR EXCHANGE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN CUSTOMARY FORM THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.




 
-8-

--------------------------------------------------------------------------------

 


Section 9.                      Notices.


Any notice or other communication required or permitted to be given here shall
be in writing and shall be effective (a) upon hand delivery or delivery by
e-mail or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received)
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (b) on the third business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communication shall be:


if to Holder, at


_____________________
_____________________
________, ___ _____
Attention:   __________
Email: _________________


with a copy (not constituting notice) to


______________________
______________________
______________________
Attention: _______________
Email: __________________
or


if to the Company, at


ISC8 INC
151 Kalmus Dr., Suite A-203
Costa Mesa, CA 92926
Attn:      Marcus A. Williams
Email:   mwilliams@isc8.com

 
Each party hereto may from time to time change its address for notices under
this Section 9 by giving at least 10 calendar days’ notice of such changes
address to the other party hereto.


Section 10.                                Amendments and Waivers.


This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought. This
Warrant may only be amended by an instrument in writing signed by both parties.


Section 11.                                Applicable Law; Severability.


This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of California.  If any one or more of the provisions
contained in this Warrant, or any application of any provision thereof, shall be
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and all other
applications of any provision thereof shall not in any way be affected or
impaired thereby.




 
-9-

--------------------------------------------------------------------------------

 


Section 12.                                Construction; Headings.


The terms “Exercise” and “Exchange” may be used interchangeably from time to
time in this Warrant, the only substantive difference being that the exercise of
rights under this Warrant by Exercise will require payment of cash consideration
per share equal to the Exchange Price. The headings used in this Warrant are for
the convenience of the parties only and shall not be used in construing the
provisions hereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
-10-

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
the day and year first above written.


COMPANY:
 
ISC8 INC
 
 
By: ____________________________
       Bill Joll
       President
 
 
 
ACKNOWLEDGED AND AGREED:
 
HOLDER:
 
_____________________.
 
 
By: _______________________
 
   

 


 
-11-

--------------------------------------------------------------------------------

 




Exhibit A


To:     


                              ELECTION TO EXCHANGE OR EXERCISE


1.           The undersigned hereby exercises its right to Exchange its Warrant
for _________________ fully paid, validly issued and nonassessable shares of
Warrant Stock in accordance with the terms thereof.


1.           The undersigned hereby elects to Exercise the attached Warrant for
fully paid, validly issued and nonassessable shares of Warrant Stock by payment
of $__________ as specified in the attached Warrant.  This right is exercised
with respect to ___________ of shares.


         [Strike the paragraph above that does not apply.]


The undersigned requests that certificates for such shares be issued in the name
of, and delivered to:


                       ______________________
                       ______________________
                       ______________________


2.           By its execution below and for the benefit of the Company, the
undersigned hereby restates each of the representations and warranties in
Section 7 of the Warrant as of the date hereof.




Date: _____________________      [Holder]




                                                          By
_________________________
                                                                Name:
                                                                Title:


 
-12-

--------------------------------------------------------------------------------

 




Exhibit B


ASSIGNMENT FORM


To:     


        The undersigned hereby assigns and transfers this Warrant to


__________________________________________________
 (Insert assignee’s social security or tax identification number)


____________________________________________________________________
(Print or type assignee’s name, address and postal code)
____________________________________________________________________


____________________________________________________________________




and irrevocably appoints _______________________________________ to transfer
this Warrant on the books of the Company.


Date: __________________   ____________________




By __________________________
Name: _______________________


Title: _________________________

 

 
-13-